Third District Court of Appeal
                               State of Florida

                         Opinion filed June 23, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1074
                      Lower Tribunal No. F95-22615
                          ________________


                        Rudy Antonio Ramirez,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Teresa Mary Pooler, Judge.

     Rudy Antonio Ramirez, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, SCALES, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.